DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2018; December 19, 2019; and, September 18, 2020 was filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 12, 14, 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103522208 A to Henan Huamao New Material Technology Dev Co Ltd. (hereinafter “Henan”) (copy of English language mechanical translation included herewith) in view of CN 103517785 A to Tokyo Seimitsu Co Ltd. (hereinafter “Tokyo”) (copy of English language mechanical translation included herewith) and United States Patent No. 4,833,832 A to Lindsey et al. (hereinafter “Lindsey”).

Referring to Applicant’s independent claim 1, Henan teaches a polishing tool (See Abstract; the resin grinding wheel of Henan is equivalent to Applicant’s claim term “a polishing tool”) comprising: a polishing material (par. [0050]; the combination of diamond and bonding agent of Henan is equivalent to Applicant’s claim term “a polishing material”), wherein the polishing material comprises, in volume concentration: 33.6% phenolic resin (par. [0050] of MPEP 2144.05 [R-10.2019] (I)
	Although Henan teaches the polishing material includes zinc oxide in an exemplary amount of 12.1% (par. [0050] of Henan), Henan does not teach explicitly the amount of zinc oxide is “about 18% to about 30%” according to Applicant’s claim language.  In addition, Henan does not teach explicitly the polishing tool disclosed therein (See Abstract; the resin grinding wheel of Henan is equivalent to Applicant’s claim term “a polishing tool”), Henan does not teach explicitly the polishing tool includes “a stem” per Applicant’s claim language and the polishing material is “bonded to the stem” per Applicant’s claim language.
However, Tokyo teaches a dicing wheel used for cutting various electronic material components such as semiconductor devices (See Abstract; par. [0002] of Tokyo).  Tokyo teaches the grinding wheel sheet includes a bonding part; abrasives dispersedly arranged in the bonding part; and fillers dispersedly arranged in the bonding part (par. [0017] of Tokyo).  Tokyo teaches the filler of the three-dimensional crystal structure may be composed of a metal oxide crystal structure (par. [0022] of Tokyo).  Tokyo teaches if the volume% of the filler of the metal oxide crystal structure is set to 1 to 40% the function of the filler of the three-dimensional crystal structure in the metal oxide crystal structure can be fully exerted, that is, to alleviate the MPEP 2144.05 [R-10.2019] (I)  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting wheel of Henan and incorporate the main shaft mounting appendage taught by Tokyo.  As both Henan and Tokyo teach their respective cutting wheels are used in fabricating semiconductor wafers (par. [0004] of Henan; See Abstract; par. [0002] of Tokyo), and Tokyo teaches mounting the cutting wheel on a main shaft of a cutting device (par. [0039] of Tokyo), a person having ordinary skill in the art before the effective filing date of the present application would find it obvious to utilize the main shaft mounting appendage taught by Tokyo and attach the cutting wheel of Henan to a cutting device per Tokyo’s teachings.  


Referring to Applicant’s claim 3, Henan as modified by Tokyo and Lindsey teaches the polishing material further comprises, in volume concentration, 8-12% silicon carbide (par. [0014] of Henan).  The upper value of the range in volume percent of silicon carbide taught by Henan as modified by Tokyo and Lindsey is close enough to the lowest value of Applicant’s claimed range to render obvious Applicant’s claimed range.  The upper value of the range in volume percent of silicon carbide taught by Henan as modified by Tokyo and Lindsey is close enough to Applicant’s claimed range of “about 13% to about 29% silicon carbide”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 7, Henan as modified by Tokyo and Lindsey teaches the cooling agent is copper powder present in the polishing material at a volume concentration of 14.4% (par. [0050] of Henan).  The exemplary amount of copper powder taught by Henan as modified by Tokyo and Lindsey renders obvious Applicant’s claimed ranges.  The exemplary amount of copper powder taught by Henan as modified by Tokyo and Lindsey lies within Applicant’s claimed range of “about 6% to about 32%”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, although Henan teaches the resin grinding wheel disclosed therein is used for cutting, rather than polishing (See Abstract; par. [0050] of Henan), Lindsey teaches a method of polishing a glass sheet using diamond edged grinding wheels (See Abstract of Lindsey).  In explaining the state of the prior art, Lindsey teaches it is known to polish the edges of glass sheets with diamond edged grinding wheels and to use such wheels also for imparting a beveled edge to glass sheets (col. 1, ll. 61-64 of Lindsey).  In practicing the 

Referring to Applicant’s independent claim 9, Henan teaches a method of creating a high efficiency polishing tool configured to be received by a CNC machine (See Abstract; the resin grinding wheel of Henan is equivalent to Applicant’s claim term “a polishing tool”) comprising: mixing a polishing material (par. [0050] of Henan; pars. [0028], [0094-95]; See Tables 4 and 5 of Tokyo), feeding the polishing material into a mold (par. [0051] of Henan); pre-pressing the 
With respect to the polishing material, Henan teaches the polishing material comprises, in volume concentration: 33.6% phenolic resin (par. [0050] of Henan); 5.6% magnesium oxide (par. [0050] of Henan); a cooling agent (par. [0050]; the copper powder of Henan is equivalent to Applicant’s claim term “a cooling agent”); and an abrasive (par. [0050]; the diamond of Henan is equivalent to Applicant’s claim term “an abrasive”).  The exemplary amounts of phenolic resin and magnesium oxide taught by Henan render obvious Applicant’s claimed ranges.  The exemplary amount of phenolic resin taught by Henan lies within Applicant’s claimed range of “about 18% to about 42%”.  The exemplary amount of magnesium oxide taught by Henan lies within Applicant’s claimed range of “about 1% to about 10%”. MPEP 2144.05 [R-10.2019] (I)
	Although Henan teaches the polishing material includes zinc oxide in an exemplary amount of 12.1% (par. [0050] of Henan), Henan does not teach explicitly the amount of zinc oxide is “about 18% to about 30%” according to Applicant’s claim language.  In addition, Henan does not teach explicitly the polishing tool disclosed therein (See Abstract; the resin grinding wheel of Henan is equivalent to Applicant’s claim term “a polishing tool”), Henan does not teach explicitly the polishing tool includes “a stem” per Applicant’s claim language and the polishing material is “bonded to the stem” per Applicant’s claim language.
However, Tokyo teaches a dicing wheel used for cutting various electronic material components such as semiconductor devices (See Abstract; par. [0002] of Tokyo).  Tokyo teaches the grinding wheel sheet includes a bonding part; abrasives dispersedly arranged in the bonding part; and fillers dispersedly arranged in the bonding part (par. [0017] of Tokyo).  Tokyo teaches the filler of the three-dimensional crystal structure may be composed of a metal oxide crystal MPEP 2144.05 [R-10.2019] (I)  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting wheel of Henan and incorporate the main shaft mounting appendage taught by Tokyo.  As both Henan and Tokyo teach their respective cutting wheels are used in fabricating semiconductor wafers (par. [0004] of Henan; See Abstract; par. [0002] of Tokyo), and Tokyo teaches mounting the cutting wheel on a main shaft of a cutting device (par. [0039] of Tokyo), a person having ordinary skill 
Lastly, although Henan as modified by Tokyo teach their respective wheels are used for cutting, rather than polishing (See Abstract; par. [0050] of Henan; See Abstract; par. [0002] of Tokyo), Lindsey teaches a method of polishing a glass sheet using diamond edged grinding wheels (See Abstract of Lindsey).  In explaining the state of the prior art, Lindsey teaches it is known to polish the edges of glass sheets with diamond edged grinding wheels and to use such wheels also for imparting a beveled edge to glass sheets (col. 1, ll. 61-64 of Lindsey).  There is a reasonable expectation the modified cutting wheel taught by Henan as modified by Tokyo can be further modified, that is, by using said modified cutting wheel as a polishing tool as taught by Lindsey.  According to Lindsey’s teachings, a person having ordinary skill in the art, e.g., abrasive arts in general and polishing glass using an abrasive grinding wheel in particular, knows how to utilize and operate an abrasive grinding wheel, e.g., diamond edged wheel, to polish an edge of a glass substrate.  For all practical purposes, there is no difference between a diamond edged wheel and the modified cutting wheel taught by Henan as modified by Tokyo.  If a person having ordinary skill in the art can utilize and operate a diamond edged wheel to polish an edge of a glass substrate, a person having ordinary skill in the art can utilize and operate, e.g., a modified cutting wheel taught by Henan as modified by Tokyo to polish an edge of a glass substrate.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to find the modified cutting wheel taught by Henan as modified by Tokyo can be utilized to polish an edge of a glass substrate per Lindsey’s 

Referring to Applicant’s claim 12, Henan as modified by Tokyo and Lindsey further comprises the step of mechanically forming the polishing material into a pre-determined configuration (pars. [0050-52] of Henan).

Referring to Applicant’s claim 14, Henan as modified by Tokyo and Lindsey teaches the polishing material further comprises, in volume concentration, 8-12% silicon carbide (par. [0014] of Henan).  The upper value of the range in volume percent of silicon carbide taught by Henan as modified by Tokyo and Lindsey is close enough to the lowest value of Applicant’s claimed range to render obvious Applicant’s claimed range.  The upper value of the range in volume percent of silicon carbide taught by Henan as modified by Tokyo and Lindsey is close enough to Applicant’s claimed range of “about 13% to about 29% silicon carbide”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 18, Henan as modified by Tokyo and Lindsey teaches the cooling agent is copper powder present in the polishing material at a volume concentration of 14.4% (par. [0050] of Henan).  The exemplary amount of copper powder taught by Henan as modified by Tokyo and Lindsey renders obvious Applicant’s claimed ranges.  The exemplary MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s independent claim 20, although Henan teaches the resin grinding wheel disclosed therein is used for cutting, rather than polishing (See Abstract; par. [0050] of Henan), Lindsey teaches a method of polishing a glass sheet using diamond edged grinding wheels (See Abstract of Lindsey).  In explaining the state of the prior art, Lindsey teaches it is known to polish the edges of glass sheets with diamond edged grinding wheels and to use such wheels also for imparting a beveled edge to glass sheets (col. 1, ll. 61-64 of Lindsey).  In practicing the method disclosed therein, Lindsey teaches the steps of supporting the glass sheet in a substantially horizontal position with one of its major faces uppermost, providing a substantially horizontal gantry supported so that it can be traversed across the exposed upper surface of the glass sheet, providing a plurality of diamond edged grinding wheels supported on the gantry each arranged for rotation about an axis which is substantially parallel to that of the or each other grinding wheel and with the locus of its grinding face arranged to lie substantially in a common plane with the corresponding locus of the or each other grinding wheel, setting the heights of said grinding wheels such that said common plane coincides substantially with or lies marginally below the exposed upper surface of the glass sheet, and moving the gantry relative to the glass sheet so as to cause the grinding wheels to  traverse the glass sheet and remove a layer of glass therefrom (col. 2, ll. 42-58 of Lindsey).  There is a reasonable expectation the resin grinding wheel taught by Henan can be further modified, that is, by using the resin grinding wheel  of Henan as a polishing tool as taught by Lindsey.  According to Lindsey’s teachings, a person having ordinary skill in the art, e.g., abrasive arts in general and polishing glass using an 
Henan as modified by Lindsey teaches a method of polishing an edge of a glass substrate using a CNC machine (See Abstract; par. [0050] of Henan; col. 1, ll. 61-67 of Lindsey) comprising: preparing the glass substrate in the CNC machine (col. 2, ll. 40-46; col. 3, ll. 14-17 of Lindsey), the prepared glass substrate comprising a perimeter defined by an edge of the glass substrate (col. 2, ll. 40-46; col. 3, ll. 14-17; the surface of the prepared glass substrate of Lindsey is defined by an area and perimeter); attaching a polishing tool comprising a polishing material to the CNC machine (col. 2, ll. 46-58; col. 3, ll. 30-34; col. 4, l. 64 – col. 5, l. 19; col. 5, ll. 47-57 of Lindsey), aligning the polishing tool with the edge of the glass substrate (col. 6, ll. 48-62 of Lindsey); and polishing the edge of the glass substrate (col. 8, l. 63 – col. 7, l. 17 of Lindsey), wherein a stem of the polishing tool continuously moves closer to the edge of the glass substrate as the polishing tool traverses the perimeter of the glass substrate (col. 6, l. 48 – col. 7, l. 17 of Lindsey).  With respect to the polishing material, Henan teaches the polishing material comprises, in volume concentration: 33.6% phenolic resin (par. [0050] of Henan); 5.6% magnesium oxide (par. [0050] of Henan); a cooling agent (par. [0050]; the copper powder of Henan is equivalent to Applicant’s claim term “a cooling agent”); and an abrasive (par. [0050]; the diamond of Henan is equivalent to Applicant’s claim term “an abrasive”).  The exemplary amounts of phenolic resin and magnesium oxide taught by Henan render obvious Applicant’s claimed ranges.  The exemplary amount of phenolic resin taught by Henan lies within Applicant’s claimed range of “about 18% to about 42%”.  The exemplary amount of magnesium MPEP 2144.05 [R-10.2019] (I)
	Although Henan teaches the polishing material includes zinc oxide in an exemplary amount of 12.1% (par. [0050] of Henan), Henan does not teach explicitly the amount of zinc oxide is “about 18% to about 30%” according to Applicant’s claim language.  In addition, Henan does not teach explicitly the polishing tool disclosed therein (See Abstract; the resin grinding wheel of Henan is equivalent to Applicant’s claim term “a polishing tool”), Henan does not teach explicitly the polishing tool includes “a stem” per Applicant’s claim language and the polishing material is “bonded to the stem” per Applicant’s claim language.
However, Tokyo teaches a dicing wheel used for cutting various electronic material components such as semiconductor devices (See Abstract; par. [0002] of Tokyo).  Tokyo teaches the grinding wheel sheet includes a bonding part; abrasives dispersedly arranged in the bonding part; and fillers dispersedly arranged in the bonding part (par. [0017] of Tokyo).  Tokyo teaches the filler of the three-dimensional crystal structure may be composed of a metal oxide crystal structure (par. [0022] of Tokyo).  Tokyo teaches if the volume% of the filler of the metal oxide crystal structure is set to 1 to 40% the function of the filler of the three-dimensional crystal structure in the metal oxide crystal structure can be fully exerted, that is, to alleviate the anisotropic function and thereby improve the wear resistance and cutting performance while suppressing the generation of metal burrs (par. [0028] of Tokyo).  Tokyo teaches the friction amount of the grinding wheel blades for cutting of Examples 1 to 10 in which the filler of the zinc oxide crystal structure is added is small (par. [0094]; See Tables 4 and 5 of Tokyo).  In particular, Tokyo teaches the filler is added in the range of 10% by volume or 20% by volume (par. [0094]; See Tables 4 and 5 of Tokyo).  For instance, Tokyo teaches the grinding wheel MPEP 2144.05 [R-10.2019] (I)  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting wheel of Henan and incorporate the main shaft mounting appendage taught by Tokyo.  As both Henan and Tokyo teach their respective cutting wheels are used in fabricating semiconductor wafers (par. [0004] of Henan; See Abstract; par. [0002] of Tokyo), and Tokyo teaches mounting the cutting wheel on a main shaft of a cutting device (par. [0039] of Tokyo), a person having ordinary skill in the art before the effective filing date of the present application would find it obvious to hole the cutting wheel of Henan, bond the holed cutting wheel of Henan to the main shaft mounting appendage via the hole and attach the mounted cutting wheel of Henan to a cutting device according to Tokyo’s teachings.

Referring to Applicant’s claim 22, Henan as modified by Tokyo and Lindsey teaches the glass substrate is chemically strengthened (col. 1, ll. 15-25 of Lindsey).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103522208 A to Henan Huamao New Material Technology Dev Co Ltd. (hereinafter “Henan”) (copy of English language mechanical translation included herewith) in view of CN 103517785 A to Tokyo Seimitsu Co Ltd. (hereinafter “Tokyo”) (copy of English language mechanical translation included herewith) and United States Patent No. 4,833,832 A to Lindsey et al. (hereinafter “Lindsey”) as applied to claims 1 and 9 above, and further in view of  United States Patent No. 3,770,401 to Sheets, Jr. et al. (hereinafter “Sheets”).

Referring to Applicant’s claims 2 and 13, although Henan as modified by Tokyo and Lindsey teaches the polishing material (par. [0050] of Henan), Henan as modified by Tokyo and Lindsey does not teach explicitly “the polishing material further comprises, in volume concentration, about 16% to about 28% ferric oxide” according to Applicant’s claim language.
However, Sheets teaches an abrasive body of grit-size particles of alumina or silicon carbide held together by a water-insoluble aluminum phosphate bonding matrix (See Abstract of Sheets).  Sheets teaches the abrasive bodies comprise abrasive grit particles held together by a binder or matrix of another material with these abrasive bodies in the form of grinding wheels, coated surfaces, abrasive tips and/or tool inserts being of utility for removing material, deburring, grinding, smoothing, polishing, and like operations for preparing useful articles (col. 1, ll. 26-34 of Sheets).  Sheets teaches an improved water-insoluble aluminum phosphate bonding matrix that contains finely divided ferric oxide in an amount of 0.4 up to one-third of the amount of -325 mesh alumina particles (col. 3, ll. 15-35 of Sheets).  As Sheets teaches the improved bonding matrix contains 6-46 parts by weight -325 alumina particles (col. 3, ll. 22-23 of Sheets), the amount of ferric oxide present in the improved bonding matrix is 0.4 to 2 parts by weight to 0.4 . 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103522208 A to Henan Huamao New Material Technology Dev Co Ltd. (hereinafter “Henan”) (copy of English language mechanical translation included herewith) in view of CN 103517785 A to Tokyo Seimitsu Co Ltd. (hereinafter “Tokyo”) (copy of English language mechanical translation included herewith) and United States Patent No. 4,833,832 A to Lindsey et al. (hereinafter “Lindsey”) as applied to claims 1 and 9 above, and further in view of United States Patent No. 6,471,733 B1 to Cooper (hereinafter “Cooper”).  

Referring to Applicant’s claims 4 and 15, although Henan as modified by Tokyo and Lindsey teaches the polishing material (par. [0050] of Henan), Henan as modified by Tokyo and Lindsey does not teach explicitly “the polishing material further comprises, in volume concentration, about 10% to about 14% rubber” according to Applicant’s claim language.
However, Cooper teaches a polishing tool which has a working layer with abrasive particles composed of cerium dioxide and a synthetic resin binder, a body layer, and an intermediate layer located between the working layer and the body layer (See Abstract of Cooper).  In at least one embodiment, Cooper teaches the binder can be a high molecular binder which includes a high molecular hydrogenated nitrile elastomer with a vulcanization temperature not less than 170° C (col. 3, ll. 3-6 of Cooper).  Cooper teaches the hydrogenated nitrile elastomer can be for example nitrile butadiene rubber (col. 3, ll. 7-8 of Cooper).  In one exemplary embodiment, Cooper teaches the working layer composition contains 3.63% (100 parts by weight hydrogenated nitrile elastomer/2751 parts by weight of total composition) to  10.97% (100 parts by weight hydrogenated nitrile elastomer/911.5 parts by weight of total composition) hydrogenated nitrile elastomer based on the total weight of the composition (col. 3, ll. 8-22 of Cooper).  Cooper teaches the resultant polishing tool can be used for polishing a flat edge of an industrial glass, as well as for polishing of bevels on the edges of the industrial glass (col. 4, ll. 7-9 of Cooper).  There is a reasonable expectation the polishing material of Henan as modified by Tokyo and Lindsey can be further modified to incorporate the hydrogenated nitrile elastomer taught by Cooper (col. 3, ll. 7-8 of Cooper).  Both the polishing tools of Cooper (col. 4, ll. 7-9 of Cooper) and Henan as modified by Tokyo and Lindsey are suitable for polishing edges of glass substrates (See Abstract; par. [0050] of Henan; See Abstract; par. [0002] of Tokyo; See Abstract; col. 1, ll. 61-64 of Lindsey).  And, as Cooper teaches incorporating . 

Allowable Subject Matter
Claims 5, 6, 10, 11, 16, 17, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 5 with particular attention to “wherein the abrasive is nickel-plated carborundum added to the polishing material as a super addition, in volume concentration, of about 100% to about 200%, and the nickel-plated carborundum has a grain size of about 1 μm to about 5 μm”; of dependent claim 6 with particular attention to “wherein the nickel-plated carborundum is added to the polishing material as a super addition, in volume concentration, of about 148% to about 152%”; of dependent claim 10 with particular attention to “wherein pre-pressing is performed at about 130°C to about 140°C for about 1 minute to about 6 minutes”; of dependent claim 11 with particular attention to “wherein the feeding step and pre-pressing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731